NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ZACK CORYELLBATTLE,                             No. 21-15362

                Plaintiff-Appellant,            D.C. No. 2:19-cv-01386-DLR-JZB

and
                                                MEMORANDUM*
GAYLA CORYELLBATTLE,

                Plaintiff,

 v.

CITY OF MARICOPA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                             Submitted March 16, 2022**

Before:      SILVERMAN, MILLER, and BUMATAY, Circuit Judges.

      Zack Coryellbattle appeals pro se from the district court’s judgment in his 42



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1983 action alleging federal and state law violations stemming from his

arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Gordon v. County of Orange, 888 F.3d 1118, 1122 (9th Cir. 2018) (summary

judgment); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under

28 U.S.C. § 1915A). We affirm.

      The district court properly granted summary judgment on Coryellbattle’s

Fourth Amendment excessive force claim because Coryellbattle failed to raise a

genuine dispute of material fact as to whether defendants used excessive force in

arresting him. See Graham v. Connor, 490 U.S. 386, 397-98 (1989) (setting forth

the objective reasonableness standard for excessive force determinations); Mattos

v. Agarano, 661 F.3d 433, 443 (9th Cir. 2011) (“[E]stablishing a lack of probable

cause to make an arrest does not establish an excessive force claim, and vice-

versa.” (internal quotation marks omitted)).

      The district court properly granted summary judgment on Coryellbattle’s

state law claims for assault and battery and damage to reputation because

Coryellbattle failed to comply with the requirements of Arizona Revised Statutes

§ 12-821.01(A) for service of a notice of claim. See Simon v. Maricopa Medical

Ctr., 234 P.3d 623 629 (Ariz. Ct. App. 2010) (requirements for service of the

notice of claim); Falcon ex rel. Sandovol v. Maricopa County, 144 P.2d 1254,

1256 (Ariz. 2006) (strict compliance with notice of claim provisions is required).


                                         2                                   21-15362
      The district court properly dismissed Coryellbattle’s Fourth Amendment

claims for false arrest, false imprisonment, and malicious prosecution because

probable cause existed to arrest Coryellbattle under Arizona Revised Statutes § 13-

2509. See Awabdy v. City of Adelanto, 368 F.3d 1062, 1068 (9th Cir. 2004)

(malicious prosecution claim requires lack of probable cause); Arpin v. Santa

Clara Valley Transp. Agency, 261 F.3d 912, 924 (9th Cir. 2001) (warrantless

misdemeanor arrest “must be supported by probable cause to believe that the

arrestee has committed a crime”). Likewise, the existence of probable cause

defeats Coryellbattle’s First Amendment claim. See Nieves v. Bartlett, 139 S. Ct.

1715, 1727-28 (2019) (probable cause is an absolute defense to a First Amendment

retaliation claim).

      The district court properly dismissed Coryellbattle’s failure-to-train claim

under Monell v. Department of Social Services, 436 U.S. 658 (1978), because

Coryellbattle failed to allege facts sufficient to state a plausible claim. See

Blankenhorn v. City of Orange, 485 F.3d 463, 484 (9th Cir. 2007) (elements of a

failure-to-train claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).




                                           3                                      21-15362
All pending motions and requests are denied.

AFFIRMED.




                                 4             21-15362